OPINION — AG — ANY PERSON WHO WAS A DULY QUALIFIED AND ACTING COUNTY ATTORNEY (DISTRICT ATTORNEY)IN OFFICE EFFECTIVE DATE OF 19 O.S. 1965 Supp., 215.1-215.20 [19-215.1] — [19-215.20], AND WHO WILL BE, ON OR BEFORE THE NEXT PRIMARY ELECTION, A REGISTERED QUALIFIED ELECTOR OF THE STATE WITHIN THE PURVIEW OF 26 O.S. 1961 162 [26-162], SUPRA, AND ARTICLE III, SECTION1 OF THE OKLAHOMA CONSTITUTION, AS AMENDED, WILL BE ELIGIBLE TO THE OFFICE OF DISTRICT ATTORNEY IN ANY DISTRICT OF THE STATE. IT IS THE FURTHER OPINION OF THE ATTORNEY GENERAL THAT EACH DISTRICT ATTORNEY, INCLUDING THOSE WHO MAY HAVE BEEN SUCH COUNTY ATTORNEYS, MUST RESIDE IN THE DISTRICT HE SERVES DURING HIS TERM OF OFFICE. CITE: 19 O.S. 1961 132 [19-132], 19 O.S. 1965 Supp., 215.2 [19-215.2] (HARVEY CODY)